Citation Nr: 1422792	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-46 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of emergency transportation from the Veteran's residence to the Robert J. Dole Veteran's Hospital on February 15, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs Medical Center (VAMC) in Wichita, Kansas.  In February 2012, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran received private emergency transportation services, which were not pre-authorized by VA on February 15, 2010.

2.  Resolving reasonable doubt in the Veteran's favor, the emergency transportation received by the Veteran was for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and Federal facilities were not feasibly available for treatment.


CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses for emergency transportation services on February 15, 2010 have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1000-1003 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the Board's favorable disposition to grant the claim for payment or reimbursement of unauthorized medical expenses for ambulance services incurred on February 15, 2010, the Board finds that no discussion of VCAA compliance is necessary.

Legal Criteria

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 17.1000-100 2 (2013).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999). 

Under 38 U.S.C.A. § 1725, a veteran may be eligible for emergency treatment reimbursement provided that he is 1) an active participant in VA health care, and 2) is personally liable for the emergency treatment furnished.  A veteran is an active participant in VA health care if: 1) he or she is enrolled in the VA health care system; and 2) he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A veteran is personally liable for the emergency treatment furnished if: 1) he or she is financially liable to the provider of the emergency treatment for that treatment; 2) he or she has no entitlement to care or services under a health-plan contract; 3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and 4) he or she is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.

A claim for payment or reimbursement under 38 U.S.C.A. § 1725  must be filed within 90 days after the latest of the following: July 19, 2001; the date the veteran was discharged from the facility that furnished emergency treatment; the date of death, but only if the death occurred during transportation to the facility for emergency treatment, or if the death occurred during the stay in the facility that included the provision of emergency treatment; or the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d)(1)-(4) .

With respect to the appellant's claim for the expenses incurred as a result of the ambulance transportation on February 15, 2010, in order for an individual to qualify for payment or reimbursement for emergency transportation, a separate set of conditions must be met to qualify for payment or reimbursement.  All of the following conditions must be met pursuant to 38 C.F.R. § 17.1003 (2013): 

(a) Payment or reimbursement is authorized under 38 U.S.C.A. § 1725 for emergency treatment provided at such facility; 

(b) The veteran is financially liable to the provider of the emergency transportation; 

(c) The veteran has no coverage under a health-plan contract for reimbursement or payment, in whole or in part, for the emergency transportation or any emergency treatment authorized under 38 U.S.C. 1728 (this condition is not met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract); and 

(d) If the condition for which the emergency transportation was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such transportation; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider. 

Evidence

The evidence of record shows that the Veteran was taken by Sedgwick County Emergency Medical Services (SCEMS) on February 15, 2010 to the Robert J Dole VAMC.  SCEMS arrived at the Veteran's residence at approximately 11:10 PM.  The report provided by SCEMS stated that the Veteran woke up on February 10, 2010 with a stiff neck that had progressively worsened.  On February 15, 2010 the Veteran stated that his pain extended through his upper back and made it difficult to raise his arms.  The Veteran denied any recent traumatic injuries.  The Veteran was transferred from his residence to the VAMC.  No insurance information was listed by the Veteran to the SCEMS staff.

In the Veteran's Notice of Disagreement (NOD) received in June 2010, the Veteran described his experience from February 15, 2010.  The Veteran stated that he had mild neck pain earlier in the day, which the Veteran reported as normal for him.  The Veteran stated that he was previously diagnosed with arthritis and high blood pressure.  The Veteran usually took Ibuprofen for his pain, and on February 15, 2010 the Veteran stated that he took extra due to his pain.  The Veteran stated that his pain eased, but when he tried to go to bed at approximately 10:00 PM he had an elevated pulse and had pounding in his head and chest.  The Veteran stated that after thirty minutes or so he experienced sweating and had short and rapid breathing.  The Veteran stated that he became scared and felt weak and faint, and went back onto his bed.  The Veteran thought he needed to go to the VA emergency room, and when attempting to put on his shoes his right arm hurt and became numb.  The Veteran then stated that he had blurry vision, became very dizzy and proceeded to call 911.  The Veteran stated that he thought he was having a stroke and that he had never had pain that bad.  The Veteran stated in his NOD that his brother died in January 2010 from a stroke.  The Veteran stated that he takes medication for his diabetes, high blood pressure, cholesterol, and chronic obstructive pulmonary disease.     

At the Veteran's Board hearing in February 2012, the Veteran testified that he receives his primary care and all of his treatment at the VAMC in Wichita Kansas.  The Veteran reiterated his symptoms and experience on February 15, 2010, again stating that he felt like he was having a stroke.  Additional symptoms discussed at the Veteran's hearing, was that he had pain all over, including his spine and behind his eyeballs.  The Veteran additionally stated that he had to balance himself by using the walls, and that he felt like he was burning up.  The Veteran stated that he called for an ambulance because he was scarred for his life, and that he was unable to drive himself due to his blurred vision and that he could not use his arms.  The Veteran stated that he is single and had no one else to drive him.  The Veteran stated that he may have blacked out at home, in the ambulance, or at the VAMC, as there are things he cannot recollect.  The Veteran stated that it would be a hardship if he had to pay the ambulance bill, as he is not employed and is collecting a VA pension.     

Analysis

Upon review of the evidence, the Board concludes that the appellant satisfies all of the elements of 38 C.F.R. § 17.1003.  

The Board finds that the Veteran's description of his symptomatology and his perceived stroke as an event of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and Federal facilities were not feasibly available for treatment.  The prudent layperson standard is met by an emergency medical condition that manifests by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that the absence of immediate medical attention could result in placing the health of the person in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  76 Fed. Reg. at 79,070-71 (to be codified at 38 C.F.R. § 17.120(b)); 38 C.F.R. § 17.1002(b); see Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009) (noting that in determining whether the prudent layperson standard has been met, an adjudicator may consider both medical and lay evidence; however, medical evidence finding an emergency existed is not required).  Thus, the events on February 15, 2010 qualify as emergency treatment, given the events and symptoms described by the Veteran.  38 U.S.C.A. § 1725(f)(1)(A-)(B), 38 C.F.R. § 17.120.

The Veteran fulfills all elements of eligibility under 38 U.S.C.A. § 1725. First, the claims file establishes that the Veteran is an active participant in the VA health care system, as the Veteran uses the VAMC as his primary care facility.  See 38 U.S.C.A. § 1725(b).  Second, the claims file before the Board establishes that the Veteran is personally liable for the emergency treatment and is without recourse under any other means, including coverage under a health-plan contract for payment or reimbursement, in whole, for the emergency treatment.  The final portion of eligibility under 38 U.S.C.A. § 1725 is fulfilled, because the Veteran's emergency care was for a perceived stroke related emergency, and not an emergency due to his, or aggravated by his service-connected diabetes mellitus.  Furthermore, the Veteran's 20 percent disability rating is not a total disability rating, nor was the Veteran a participant in a vocational rehabilitation program.  Additionally, the claims file shows that the claim was timely filed in March 2010, which was within 90 days of the emergency treatment.  Thus, payment or reimbursement is authorized under 38 U.S.C.A. § 1725, and the Veteran fulfills the requirement of 38 C.F.R. § 17.1003(a).  

The Veteran fulfills the requirements of 38 C.F.R. § 17.1003(b), based on hearing testimony in which he stated that he is liable to SCEMS, and payment to SCEMS would be a financial hardship.  The SCEMS emergency note does not provide insurance information, nor does the record contain any indication that the Veteran has coverage under a health-plan contract for reimbursement or payment, in whole, for the emergency transportation; the Veteran therefore fulfills 38 C.F.R. § 17.1003(c).  Finally, as the emergency was not work-related, the Veteran fulfills 38 C.F.R. § 17.1003(d).  The Veteran is thus entitled to emergency transportation reimbursement.    
 


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of ambulance transportation from the Veteran's residence to the Robert J. Dole Veteran's Hospital on February 15, 2010 is granted.



____________________________________________
TANYA A. SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


